
	
		I
		112th CONGRESS
		2d Session
		H. R. 6250
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2012
			Mr. Farenthold
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income any prizes or awards won in competition in the Olympic
		  Games.
	
	
		1.Olympic medals and USOC prize
			 money excluded from gross income
			(a)In
			 generalSection 74 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Exception for
				Olympic medals and prizesGross income shall not include the value of
				any medal awarded in, or any prize money received from the United States
				Olympic Committee on account of, competition in the Olympic
				Games.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to prizes and
			 awards received after December 31, 2011.
			
